Citation Nr: 0829721	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for depression with pain and adjustment disorder.

2.  Entitlement to service connection for a right arm 
disability on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1993.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied service connection for a 
psychiatric disability and a right arm disability on a 
secondary basis.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in June 2006.  
A transcript of the hearing is associated with the veteran's 
claims folder.

The case was remanded to the Appeals Management Center (AMC) 
in August 2007.  In February 2008, the AMC continued the 
denial of service connection for a right arm disability and 
granted service connection for depression with pain and 
adjustment disorder, assigning a 30 percent rating for that 
disability.  In July 2008, the veteran's representative 
submitted argument to the Board indicating disagreement with 
the rating assigned for the service-connected depression.  
This issue is addressed in the REMAND that follows the order 
section of this decision.


FINDING OF FACT

A right arm disability is not etiologically related to a 
service-connected disability.





CONCLUSION OF LAW

A right arm disability is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for right arm 
disability secondary to right wrist disability.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA in September 
2005, prior to the initial adjudication of the claim.  
Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until May 2006, after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for right arm disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent VA medical treatment have been obtained.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  In November 2007 
correspondence, the veteran indicated that he had presented 
all evidence and medical records.  

In sum, the Board is satisfied that any procedural errors the 
development and consideration of the claim by the originating 
agency were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran does not contend, nor does the record on appeal 
demonstrate, that his claimed right arm disability had its 
onset during his period of Air Force service.  The veteran 
believes that a right arm disability was caused or aggravated 
over time by his right wrist fracture.  In this regard, 
service connection was granted in 2003 for residuals of a 
right wrist fracture, effective from 1993.  Service treatment 
records reflect that the veteran fractured his right wrist 
while playing softball in August 1990.  There is no 
indication of a right arm disability in service.  The veteran 
is rated at 30 percent for residuals of fracture of the 
scaphoid bone, with bone graft and external fixation, right 
wrist.  A VA examination in April 2004 showed some decreased 
forearm size but noted the veteran still played golf and 
softball but not basketball.  However, other findings related 
essentially to the right wrist and are included in the 30 
percent rating.  It was noted that he was attacked by a 
drunken individual and had some distortion of the right 
shoulder unrelated to the wrist injury in service.  
Additional VA records reflect that the veteran underwent 
physical therapy and injections for the right shoulder from 
2005 to 2007.  He underwent right ulnar nerve transposition 
surgery in December 2007.  

A February 2008 VA examiner found that the veteran's right 
extremity issues included right shoulder impingement syndrome 
secondary to acromion bone spur, recent release of the ulnar 
nerve at the elbow cubital tunnel and mild right wrist 
arthritis and stable open reduction internal fixation.  
Following examination and review of the veteran's claims 
folder, the examiner concluded that he saw no evidence that 
the right arm plexopathy or acromion bone spur causing right 
shoulder impingement was proximately due to the remote right 
wrist injury.  Thus, he concluded it was not at least as 
likely as not that they were related.  

The Board notes that the uncontroverted medical opinion is 
wholly against the veteran's theory as to a relationship 
between any current right shoulder disability and service.  
The veteran's contentions as to a relationship have been 
considered, but they are not competent evidence of the 
alleged nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, the preponderance of the evidence is against the claim, 
and service connection for a right arm disability is not in 
order.


ORDER

Entitlement to service connection for a right arm disability 
on a secondary basis is denied.

REMAND

The Court has held that, where the record contains a notice 
of disagreement (NOD) as to an issue, but no statement of the 
case, the issue must be remanded to the originating agency to 
issue a statement of the case and to provide the veteran an 
opportunity to perfect the appeal.  See Manlicon v. West, 12 
Vet. App. 238 (1999).  The Board finds that inasmuch as the 
July 2008 informal hearing presentation constitutes an NOD, 
remand is required.  

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following action:

The veteran and his representative should 
be provided a Statement of the Case on 
the issue of entitlement to a higher 
initial rating for the service-connected 
psychiatric disability and informed of 
the requirements to perfect an appeal 
with respect to this issue.  If a timely 
substantive appeal is received, the RO or 
the AMC should ensure that any indicated 
development is completed before the case 
is returned to the Board for appellate 
action.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


